Title: To James Madison from John Minor, 25 April 1808
From: Minor, John
To: Madison, James



Dear Sir
Fredericksburg Apr. 25th. 1808

The Mutual assurance Society agst fire in Buildings, have put into my hands, as their Counsel, a notice to you of a motion to be made, at the approaching District Court to be holden at this place on the 29th. of this Month, for a Judgment against you for 2/3 of a Quota due on your buildings in orange, by Declaration No. 242.  As the notice was delivered to your Mother, I presume, you have not been informed of it; I have therefore thought it my duty, thus to Apprize you of it, and to request that you will be so Good as to inform me whether you have any objection to the payment of this claim.  If you have, the motion had as well be made according to notice, in order to have the Courts decision on the Case; if you have no objection to the payment, be pleased to write us to that effect and the motion shall be withdrawn.  On the next page you will see a statement of the claim.  I am, with high respect & Esteem Dear Sir, yr. mo. ob. Servt.

J. Minor

